Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior art does not disclose rotating equipment system with drive sense circuit coupled as a sensor to monitor conditioned input power signal,  to sense conditioned input power signal via single line, detect effect on conditioned input signal that is based on at least one of an electrical characteristic of rotating equipment or the one or more adaptive operations that is performed on the input power signal by the power conditioning module in accordance with generating conditioned input power signal and generate a digital signal representative of at least one of electric characteristic of rotating equipment  or one or more adaption operations and memory that stores operational instruction and one or more processing module coupled to power condition module,  the dsc and memory  when enabled one or more processing modules is configured to execute operational instruction to receive the digital signal representative of at least one of electrical characteristic , process digital signal to determine information regarding one or more operational condition or one or more adaption operations, based on information regarding  determine whether to preform additional adaption of power signal by power condition module I accordance with generating conditioned input power signal and based on a determination to preform additional adaptation operations  of power singly by power condition module in accordance with generating conditioned input power signal , identify one or more additional adaptation operation be performed on power signal by power conditioning module in accordance with generating conditioned input electric power signal and direct the power condition module to perform one or more adaption additional operating via control signaling  with respect to rest of the claim .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068.  The examiner can normally be reached on m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana  can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846